DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 6 was amended because the original claim depended on cancelled claim 5. The new claim depends on claim 4 instead of claim 5 which was cancelled by claim amendments filed 11/11/2021
The application has been amended as follows: 
6. (Amended) The system of claim 4, wherein upon determining that at least one person other than the patient is in proximity to the personal assistant device, the one or more computer-readable media storing computer-readable instructions, when executed by the processor, cause the processor to verify an identity of the at least one person other than the patient as an individual authorized to receive the protected health information prior to audibly outputting the response to the verbal request for information.  

Allowable Subject Matter

Claims 1-4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant filed correspondence dated 11/11/2021, in response to the Applicant initiated interview 11/9/2021 was considered. Applicants claim a system and method for responding to requests for information in a healthcare facility, the system comprising:  a personal assistant device associated with a location of a patient in the healthcare facility and having a listening component and a speaker, the personal assistant device being configured to receive verbal requests for information from a user and to audibly provide responses to received verbal requests; a processor in communication with the personal assistant device and an electronic healthcare information system; and one or more computer-readable media storing computer-readable instructions that, when executed by the processor, cause the processor to: receive, via the listening component, a verbal request for information from the user; verify an identity of the user; responsive to verifying the identity of the user, transmit the received verbal request for information to the electronic healthcare information system; receive, from the electronic healthcare information system, a response to the verbal request for information;  Response Filed 11/11/2021Reply to Office Action of: 09/16/2021determine that the response to the verbal request for information contains protected health information; and responsive to determining that the response to the verbal request for information contains the protected health information, determine no person other than the patient are in the field of view of a camera that is in proximity to the personal assistant device prior to audibly outputting the response to the verbal request for information; and, audibly output , via the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658